In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00048-CR



         RONALD TYRONE PACE, Appellant

                            V.

              STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                Gregg County, Texas
              Trial Court No. 41560-A




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
        Ronald Tyrone Pace, appellant, filed a notice of appeal March 22, 2013, from his

conviction of assault. Pace also filed a motion for new trial, which the trial court subsequently

granted. As a result of the favorable ruling on his motion for a new trial, Pace now seeks to

dismiss his pending appeal.

        The trial court’s grant of “a new trial restores the case to its position before the former

trial . . . .” TEX. R. APP. P. 21.9(b). Because there is no conviction from which to appeal, we

have no jurisdiction to consider Pace’s appeal. See Waller v. State, 931 S.W.2d 640, 643–44

(Tex. App.—Dallas 1996, no pet.).

        Consequently, Pace’s motion to dismiss is granted, and we dismiss this appeal for want of

jurisdiction.




                                             Jack Carter
                                             Justice


Date Submitted:        May 13, 2013
Date Decided:          May 14, 2013

Do Not Publish




                                                 2